DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, & 13-15 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Ausserlechner (U.S. PGPub # 2016/0131722).
Regarding Independent Claim 1, Ausserlechner teaches:
A sensor circuit comprising: 

a sensor-offset correction block arranged to receive a signal indicative of a supply voltage applied to said sensor circuit and to generate a compensation signal based on said signal indicative of said supply voltage and on a quantity indicative of a state of said sensor circuit (Fig. 2I Elements 230 and 236 sub-elements combine phases and off_corr. See Paragraph 0004.), 
a combiner adapted to combine said sensor output signal with said compensation signal, thereby obtaining a compensated signal (Fig. 2I Element sum and overall output signal.).
Regarding Claim 2, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches said compensation signal is proportional to said supply voltage and/or to said quantity indicative of said state (Fig. 2I Elements 230 and 236 sub-elements combine phases and off_corr. See Paragraph 0004. It is a compensation for a voltage based on temperature.).
Regarding Claim 3, Ausserlechner teaches all elements of claim 2, upon which this claim depends.
Ausserlechner teaches
Regarding Claim 4, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches arranged for determining via said sensed physical quantity or via said sensor output signal which state of said sensor circuit is active (Fig. 8A wherein the temperature map depicts the active regions of the Hall plate.).
Regarding Claim 5, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches said sensor is a bridge sensor or a magnetic sensor or a Hall sensor (Fig. 2I Element 232 and Abstract and paragraphs 0040 & 0050.).
Regarding Claim 7, Ausserlechner teaches all elements of claim 5, upon which this claim depends.
Ausserlechner teaches the Hall sensor is a Hall sensor with spinning current (Fig. 2I Element 232 and Abstract and paragraphs 0040 & 0050.).
Regarding Claim 8, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches an amplifier for amplifying said sensor output signal before applying said sensor output signal to said combiner (Paragraph 0052.).
Regarding Claim 9, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches said supply current is switchable between a plurality of predetermined values (Fig. 3 Element 308 and paragraph 0052.).
Regarding Claim 10,
Ausserlechner teaches implemented as a two-wire sensor circuit (See Fig. 2E-2H & 4A wherein two wires are depicted.).
Regarding Claim 11, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches said physical quantity is a magnetic field, a pressure or a temperature (Fig. 2I Element 232 and paragraph 0050 wherein temperature sensors and magnetic sensors are disclosed.).
Regarding Claim 13, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner teaches an integrated circuit comprising a sensor circuit as in claim 1 (Paragraphs 0077 & 0093 wherein integrated circuit systems are disclosed regarding said sensors.).
Regarding Claim 14, Ausserlechner teaches all elements of claim 13, upon which this claim depends.
Ausserlechner teaches said compensation signal is a function of power dissipation in said integrated circuit and/or said supply voltage and/or temperature of said integrated circuit and/or output voltage and/or output current of said integrated circuit (Title and paragraphs 0002, 0004, 0005, 0040, 0041, 0047, and elsewhere wherein temperature compensation is disclosed.) .
Regarding Claim 15,
Ausserlechner teaches said state is representative of power dissipation in said integrated circuit (Fig. 8A wherein the temperature map depicts the active regions of the Hall plate. The thermal map is also a depiction of power dissipation.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (U.S. PGPub # 2016/0131722) in view of Schott (U.S. PGPub # 2015/007002).
Regarding Claim 6, Ausserlechner teaches all elements of claim 5, upon which this claim depends.
Ausserlechner does not explicitly teach said Hall sensor comprises an integrated magnetic concentrator.
Schott teaches said Hall sensor comprises an integrated magnetic concentrator (Paragraph 0155.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schott to the teachings of Ausserlechner such that said Hall sensor comprises an integrated magnetic concentrator because this allows one to have magnetic field lines be “bent into a direction substantially perpendicular to the sensor plane, such that they can actually be measured by horizontal Hall elements.” See paragraph 0155 of Schott.
Regarding Claim 12, Ausserlechner teaches all elements of claim 1, upon which this claim depends.
Ausserlechner does not explicitly teach arranged for determining said state based on said compensated signal.
Schott teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schott to the teachings of Ausserlechner such that elements are arranged for determining said state based on said compensated signal because this allows for better data to be gathered because possible errors are minimized in the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858